DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 09/22/2021 containing amendments and remarks to the claims.
The objections to claims 14 and 73 for minor informalities are withdrawn due to amendments made to the claims. 
The rejections of claims 1, 14 and 24 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 10-14, filed 09/22/2021, with respect to the rejections of claims 1-3, 14, 23-24, 32, 39, 43, 45, 50, 58-59, 67 and 73 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to include features which are not taught by the prior art of record and has persuasively argued that the prior art of record would not necessarily function in the same manner as claimed. Therefore, the rejections of claims 1-3, 14, 23-24, 32, 39, 43, 45, 50, 58-59, 67 and 73 under 35 U.S.C. 103 have been withdrawn. 

The closest prior art is Wu et al. (US 2014/0323665 A1, cited in the IDS dated 01/10/2020). Wu discloses a process for producing polyalphaolefins by oligomerization and isomerization comprising:
forming an oligomerization reaction mixture comprising a catalyst system and a feedstock comprising one or more olefin monomers, wherein the feedstock may consist of at least two-alpha-olefin monomers selected from 1-tetradecene, 1-hexadecene and 1-octadecene ([0018]; [0019]; [0028]; [0030]);
oligomerizing the feedstock to produce an oligomer product comprising dimers, trimers and higher oligomers ([0039]; [0090]);
isomerizing at least the dimer portion of the oligomer product in the presence of an acid catalyst to form a mixture of branched hydrocarbons ([0040]-[0043]);
hydrogenating the isomerization product to remove double bond unsaturations ([0041]; [0080]); and 
separating the hydrogenated polyolefin lube product from the hydrogenation effluent ([0082]). 
Wu differs from the claimed invention in that Wu fails to disclose oligomerization in the presence of a BF3 catalyst. While Wu recognizes that BF3 is a known catalyst for polymerization of olefin feeds to produce polyalphaolefins ([0008]), Wu teaches away from using BF3 for oligomerization in favor of metallocene catalysts ([0030]). As discussed by the Applicant in the remarks dated 09/22/2021 and acknowledged by Wu, while both metallocene catalysts and BF3 are known oligomerization catalysts, the catalysts do not function in the same manner and 3 since Wu is considered to teach away from BF3 and Applicants specifically select BF3 catalyst for oligomerization due to the ability of the catalyst to impart a predefined amount of isomerization. The claimed process operates such that the dimers of the oligomer product, when hydrogenated without a subsequent isomerization step, have a certain range of paraffin branching proximity and therefore, it would not be obvious that the process of Wu would necessarily function in the same way when using a different type of oligomerization catalyst. 
Shubkin et al. (U.S. Patent No. 4,910,355), directed to forming olefin oligomers, discloses a process a process comprising isomerizing a C8-18- olefin or mixture thereof in the presence of a Friedel Crafts catalyst (e.g. BF3), oligomerizing the isomerized mixture, separating monomer and dimers from residual products, and hydrogenating the residual products (col. 3, line 58 to col. 4, line 15). Shubkin teaches similar steps of oligomerization in the presence of BF3, isomerization and hydrogenation. However, the process of Shubkin differs from the claimed process in the order of operations, and the specific fractions which are subjected to isomerization and hydrogenation. Therefore, the process of Shubkin would not necessarily result in the same dimer product or hydrogenated oligomer product as claimed. 
As such, no prior art discloses or reasonably suggests the claimed process and claims 1-3, 14, 23-24, 32, 39, 43, 45, 50, 58-59, 67 and 73 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772